1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I and miRNA-29a in the reply filed on July 22, 2022 is acknowledged. After further consideration, the examiner has decided to examine miRNA-29b and miRNA-29c along with miRNA-29a. 
Claims 1-19 are currently pending. 
Claims 11 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (either a nonelected invention or nonelected species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2022.

3.	Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on September 10, 2018. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(a), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and 
-a translation of the priority application (if not in English).  
In the instant case Applicant has submitted a certified copy of the priority application but it is not in English and the Examiner cannot determine if it supports the claimed invention.  The effective filing date of the Application is considered to be November 15, 2019 which is the filing date of Application No 16/565,443. 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between miRNA expression level (miRNA-29a, 29b, and 29c) and uterine leiomyoma (including endometrial cavity distorting uterine leiomyoma). This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “comparing” the microRNA expression level in the biological sample with a microRNA expression level in a normal control group (clm 1).   The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” the microRNA expression levels by thinking about whether the miRNA level in the biological sample is higher, lower, or equal to the miRNA level in the normal control group. 
The claims recite a step of “determining” that the subject has uterine leiomyoma when the miRNA level in the biological sample is downregulated as compared to the miRNA level in the normal control group (clms 2, 17).  The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the subject has uterine leiomyoma by thinking about the miRNA level in the biological sample being lower than the miRNA level in the normal control group. 
The claims recite a step of “predicting” the presence and prognosis of endometrial cavity distortion (clm 3).   The broadest reasonable interpretation of the “predicting” step is that it may be accomplished by a mental processes. For example, one may “predict” that the subject has endometrial cavity distortion and the prognosis thinking about the miRNA level in the biological sample being lower than the miRNA level in the normal control group. 
The claims recite that the subject is “diagnosed” with uterine leiomyoma having endometrial cavity distortion or a likelihood of developing endometrial cavity distortion (clm 5).  The broadest reasonable interpretation of being “diagnosed” is that it may be accomplished by a mental processes. For example, one may “diagnose” the subject has having uterine leiomyoma with endometrial cavity distortion by thinking about the miRNA level in the biological sample being lower than the miRNA level in the normal control group. 
Claim 17 recites a method of diagnosing uterine leiomyoma (see preamble).  The claim is considered to encompass “diagnosing”, even if this step is not recited in the active tense. The broadest reasonable interpretation of the “diagnosing” step is that it may be accomplished by a mental process.  For example, one may “diagnose” the subject by thinking about the miRNA levels. 
The claims recite that when the miRNA level in the biological sample is downregulated “as compared” to the miRNA level in the normal control group (clm 17).  The claim is considered to encompass “comparing”, even if this is not recited as an active process step.  The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” the microRNA expression levels by thinking about whether the miRNA level in the biological sample is higher, lower, or equal to the miRNA level in the normal control group. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 1 recites a step of “administering” a therapeutic agent for uterine leiomyoma to the subject or performing surgical ablation of uterine leiomyoma when the miRNA level in the biological sample is downregulated as compared to the miRNA level in the normal control group. Here the administering step is conditional and only occurs when the miRNA level in the biological sample is downregulated.  The claim broadly encompasses situations where the miRNA is NOT downregulated and in those situations administering a treatment or performing ablation does not occur.   Since administering a treatment or performing ablation does not necessarily occur, the claims do not recite any steps or elements that integrate the judicial exception so as to practically apply the judicial exception. 
In addition to the judicial exceptions, the claims recite a step of measuring a miRNA expression level in a biological sample. The claims further state that measuring is performed using an agent (primer or probe) that binds to the miRNA. These steps do NOT integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, the claims recite a step of measuring a miRNA expression level in a biological sample. The claims further state that measuring is performed using an agent (primer or probe) that binds to the miRNA. These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Measuring a miRNA expression level in a biological sample merely instructs a scientist to use any assay capable of detecting miRNA levels. The claim does not require the use of any particular non-conventional reagents (primers or probes). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
Additionally the prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Marsh (Fertil Steril 2016 September 1; 106(3): 766-722) teaches that they conducted a study to determine the expression and function of the microRNA-29 family (miR-29a, 29b, and 29c) in human leiomyoma and myometrium.  Marsh teaches that they compared the expression of the miRNA-29 family members in vivo in leiomyoma versus myometrium.  Marsh teaches that members of the miR-29 family are all down regulated in leiomyoma versus myometrium in vivo (abstract). Marsh further teaches that miRNA expression was determined by real time RT-PCR (page 4).  It is a property of this method that it requires primers/probes that hybridize to the miRNA.

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 and 12 are rejected because it’s not clear how the recited preamble is intended to breathe life and meaning into the claims.  The preamble recites a method of treating uterine leiomyoma, yet the method steps in the claim only require  administering a therapeutic agent for uterine leiomyoma to the subject or performing surgical ablation of uterine leiomyoma when the miRNA level in the biological sample is downregulated as compared to the miRNA level in the normal control group. In the instant case there is no active process step of determining that the miRNA level in the biological sample is downregulated as compared to the miRNA level in the normal control group. Thus the claims broadly encompass situations where the miRNA is not downregulated and the administering/performing ablation is not performed.  In this embodiment of the claims, no treating occurs, as is required by the preamble.  This rejection could be overcome by amending the claims to recite e.g.,  “determining that the miRNA level in the biological sample is downregulated as compared to the miRNA level in the normal control group and that the subject has uterine leiomyoma, and administering a therapeutic agent for uterine leiomyoma to the subject having uterine leiomyoma or performing surgical ablation of the uterine leiomyoma.  
Claims 17-19 are rejected because it’s not clear how the recited preamble is intended to breathe life and meaning into the claims.  The preamble recites a method of diagnosing uterine leiomyoma, yet the method steps in the claim only require  determining that the subject has uterine leiomyoma when the miRNA level in the biological sample is downregulated as compared to the miRNA level in the normal control group. In the instant case there is no active process step of determining that the miRNA level in the biological sample is downregulated as compared to the miRNA level in the normal control group. Thus the claims broadly encompass situations where the miRNA is not downregulated and the determining is not performed.  In this embodiment of the claims, no diagnosing occurs, as is required by the preamble.  This rejection could be overcome by amending the claims to recite e.g.,  “determining that the miRNA level in the biological sample is downregulated as compared to the miRNA level in the normal control group and diagnosing the subject as having uterine leiomyoma. 
Claim 17 recites the limitation “the normal control group”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-7, 12, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to methods for treating uterine leiomyoma and diagnosing uterine leiomyoma.  The claims require determining that the subject has uterine leiomyoma when a miRNA in a biological sample is downregulated compared with the miRNA in a normal control.  The claims require administering a therapeutic agent for uterine leiomyoma or performing surgical ablation of uterine leiomyoma when a miRNA in a biological sample is downregulated compared with the miRNA in a normal control.  
In the instant case, the claims do not set forth the miRNA correlated with uterine leiomyoma in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of miRNAs that have been identified only  in terms of their function. 
The specification (Example 1) teaches that the presence or absence of endometrial cavity distortion was analyzed through miRNA expression patterns of uterine leiomyoma tissues. 
microRNA expression levels were examined in 15 cases of endometrial cavity-distorting leiomyoma and 11 cases of endometrial cavity-non-distorting leiomyoma. The microRNAs targeted for the detection of expression levels were microRNA-15b, -29a, -29b, -29c, -197, and -200c. RNA was extracted from uterine leiomyoma tissues obtained during surgery. The RNA was  reverse-transcribed for cDNA synthesis and  miRNA expression was analyzed using a miScript II RT Kit (Qiagen). 
As shown in FIG. 3, microRNA expression levels in uterine leiomyoma were examined, as compared with those in normal uterine myometrium, and as a result, the expression level of microRNA-15b was upregulated (>1.0), whereas the expression levels of other microRNAs, microRNA-29a, -29b, -29c, -197, and 200c were downregulated (<1.0). Therefore, it can be seen that when uterine leiomyoma develops, expression levels of microRNA-29a, -29b, -29c, -197, and 200c are downregulated, and the corresponding microRNAs may be used in diagnosing uterine leiomyoma. 
The specification provides written description for the following miRNA markers correlated with uterine leiomyoma:  microRNA-15b, -29a, -29b, -29c, -197, and -200c. The specification does not describe any other species within the claimed genus to show possession of those species. 
Regarding the genus of miRNA markers correlated with uterine leiomyoma, the specification does not describe any structural features of the disclosed miRNA markers correlated with uterine leiomyoma that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed miRNA markers correlated with uterine leiomyoma that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they are associated with uterine leiomyoma, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the miRNA markers correlated with uterine leiomyoma disclosed in the specification, the disclosed miRNA markers are not a “representative number” of species within the claimed genus. 
Because the disclosed miRNA markers correlated with uterine leiomyoma are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the miRNA markers correlated with uterine leiomyoma would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of miRNA markers correlated with uterine leiomyoma is not sufficient to describe the claimed genus of miRNA markers correlated with uterine leiomyoma.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession at the claimed genus as a whole at the time of filing. 


7.	Claims 1-10, 12, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of diagnosing and treating uterine leiomyoma in a subject, the method comprising:
(i) measuring the level of miRNA-29a, miRNA-29b, or miRNA-29c in a uterine tissue sample from a subject; 
(ii) determining that the level of miRNA-29a, miRNA-29b, or miRNA-29c in the uterine tissue sample from the subject is downregulated in comparison to the level of the same miRNA in normal uterine tissue samples;
(iii) diagnosing the subject as having uterine leiomyoma based on the determining (ii); and 
(iv) treating uterine leiomyoma in the subject by administering a therapeutic agent for uterine leiomyoma to the subject or performing surgical ablation of uterine leiomyoma. 



A method of diagnosing and treating endometrial cavity distorting uterine leiomyoma in a subject, the method comprising:
(i) measuring the level of miRNA-29c in a uterine tissue sample from a subject; 
(ii) determining that the level of miRNA-29c in the uterine tissue sample from the subject is downregulated in comparison to the level of miRNA-29c in endometrial cavity non-distorting uterine tissue samples;
(iii) diagnosing the subject as having endometrial cavity distorting uterine leiomyoma based on the determining (ii); and 
(iv) treating endometrial cavity distorting uterine leiomyoma in the subject by administering a therapeutic agent for uterine leiomyoma to the subject or performing surgical ablation of uterine leiomyoma. 


does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Scope of the Claims/Nature of the Invention
Claim 1 is drawn to a method of treating uterine leiomyoma.
The claim recites a first step of measuring a microRNA expression level in a biological sample from a subject having a likelihood of developing uterine leiomyoma. In view of the recitation of the phrase “biological sample” the claims encompass ANY type of biological sample (uterine tissue, urine, blood, cervical tissue, breast tissue, etc.). Only claim 12 is limited to blood samples. The claims require a microRNA that is correlated with uterine leiomyoma but do not set forth the microRNA in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of miRNA that have been identified only in terms of their function. Only claim 8 is limited to a particular miRNA (miRNA-29a). 
The claim recites a second step of comparing the microRNA expression level in the biological sample with a microRNA expression level in a normal control sample.
The claim recites a final step of administering a therapeutic agent for uterine leiomyoma to the subject or performing surgical ablation of uterine leiomyoma, when the microRNA expression level in the biological sample is downregulated, as compared with the microRNA expression level in the normal control group. 

Claim 2 further recites a step of determining that the subject has uterine leiomyoma, when the microRNA expression level in the biological sample from the subject is downregulated, as compared with the microRNA expression level of the normal control group. 
Claim 3 states that determining that the subject has uterine leiomyoma comprises predicting the presence and prognosis of endometrial cavity distortion.
Claim 4 states that the uterine leiomyoma is endometrial cavity-distorting uterine leiomyoma. 
Claim 5 states when the microRNA expression level in the biological sample from the subject is downregulated, as compared with the microRNA expression level of the normal control group, the subject is diagnosed as uterine leiomyoma having endometrial cavity distortion or uterine leiomyoma having a likelihood of developing endometrial cavity distortion
Claim 17 is drawn to a method of diagnosing uterine leiomyoma. 
The method recites a step of measuring a microRNA expression level in a biological sample from a subject having a likelihood of developing uterine leiomyoma. In view of the recitation of the phrase “biological sample” the claims encompass ANY type of biological sample (uterine tissue, urine, blood, cervical tissue, breast tissue, etc.). The claims require a microRNA that is correlated with uterine leiomyoma but do not set forth the microRNA in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of miRNA that have been identified only in terms of their function. 
The method recites a second step of determining that the subject has uterine leiomyoma, when the microRNA expression level is downregulated, as compared with the microRNA expression level in the normal control group. 
Claim 18 states that the uterine leiomyoma is endometrial cavity-distorting uterine leiomyoma.
The nature of the invention requires a reliable correlation between the expression level of ANY miRNA and uterine leiomyoma,  and in particular uterine leiomyoma with endometrial cavity distortion.  
Teachings in the Specification and Examples
The specification (Example 1) teaches that the presence or absence of endometrial cavity distortion was analyzed through miRNA expression patterns of uterine leiomyoma tissues. 
microRNA expression levels were examined in 15 cases of endometrial cavity-distorting leiomyoma and 11 cases of endometrial cavity-non-distorting leiomyoma. The microRNAs targeted for the detection of expression levels were microRNA-15b, -29a, -29b, -29c, -197, and -200c. RNA was extracted from uterine leiomyoma tissues obtained during surgery. The RNA was  reverse-transcribed for cDNA synthesis and  miRNA expression was analyzed using a miScript II RT Kit (Qiagen). 
As shown in FIG. 3, microRNA expression levels in uterine leiomyoma were examined, as compared with those in normal uterine myometrium, and as a result, the expression level of microRNA-15b was upregulated (>1.0), whereas the expression levels of other microRNAs, microRNA-29a, -29b, -29c, -197, and 200c were downregulated (<1.0). Therefore, it can be seen that when uterine leiomyoma develops, expression levels of microRNA-29a, -29b, -29c, -197, and 200c are downregulated, and the corresponding microRNAs may be used in diagnosing uterine leiomyoma. 
The specification (Example 3) teaches that to examine if the microRNAs used in Example 1 may also be used in diagnosing endometrial cavity-distorting uterine leiomyoma, expression levels of the miRNAs in endometrial cavity-distorting uterine leiomyoma and endometrial cavity-non-distorting leiomyoma were analyzed and compared by RT-PCR. The experimental method was performed in the same manner as in Example 1. 
As a result, as shown in FIG. 5, it was confirmed that microRNA-29c and microRNA-200c expression was significantly downregulated in endometrial cavity-distorting uterine leiomyoma, as compared with endometrial cavity-non-distorting leiomyoma. Meanwhile, it was confirmed that although expression levels of miRNAs other than microRNA-29c and microRNA-200c were upregulated or downregulated, they were not significant. 
State of the Art and the Unpredictability of the Art
While methods of measuring miRNA are known in the art, methods of correlating miRNAs with a phenotype (such as uterine leiomyoma) are highly unpredictable.    The unpredictability will be discussed below.
The claims require measuring the level of a miRNA that is a biomarker for uterine leiomyoma. The claims do not set forth the miRNA biomarker in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a potentially large genus of miRNA biomarkers that have been identified only in terms of their function. The specification (Fig 3) discloses that that microRNA-15b was upregulated (>1.0) and microRNA-29a, -29b, -29c, -197, and 200c were downregulated (<1.0) in uterine leiomyoma samples compared to normal myometrium. Regarding the disclosed miRNA biomarkers for uterine leiomyoma, the specification does not describe any structural features of these markers that would have been expected to be shared by the members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of these markers that would have been expected to be shared by the members of the claimed genus.  All members of the genus have the same function i.e., they are correlated with uterine leiomyoma, but no correlation between their structure and this common function is disclosed.  The level of knowledge and skill in the art does not allow those skilled in the art to structurally envision or recognize additional members of the claimed genus- this could only be determined by conducting further experimentation. Thus it is highly unpredictable if other miRNA biomarkers for uterine leiomyoma exist and if they do it is highly unpredictable what structure they have. The specification does not provide enablement for the use of ANY miRNA biomarker for uterine leiomyoma. 

The claims require measuring the level of a miRNA that is a biomarker for endometrial cavity distorting uterine leiomyoma.  The claims do not set forth the miRNA biomarker in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a potentially large genus of miRNA biomarkers that have been identified only in terms of their function. The specification (Fig 5) discloses that microRNA-29c and microRNA-200c expression was significantly downregulated in endometrial cavity-distorting uterine leiomyoma, as compared with endometrial cavity-non-distorting leiomyoma. Meanwhile, it was confirmed that although expression levels of miRNAs other than microRNA-29c and microRNA-200c were upregulated or downregulated, they were not significant. Regarding the disclosed miRNA biomarkers for endometrial cavity distorting uterine leiomyoma (miRNA-29c, miRNA-200c), the specification does not describe any structural features of these markers that would have been expected to be shared by the members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of these markers that would have been expected to be shared by the members of the claimed genus.  All members of the genus have the same function i.e., they are correlated with endometrial cavity distorting uterine leiomyoma, but no correlation between their structure and this common function is disclosed.  The level of knowledge and skill in the art does not allow those skilled in the art to structurally envision or recognize additional members of the claimed genus- this could only be determined by conducting further experimentation. Thus it is highly unpredictable if other miRNA biomarkers for endometrial cavity distorting uterine leiomyoma exist and if they do it is highly unpredictable what structure they have. The specification does not provide enablement for the use of ANY miRNA biomarker for endometrial cavity distorting uterine leiomyoma.
Because the claims broadly encompass determining/diagnosing uterine leiomyoma by measuring miRNA in ANY type of biological sample, it is relevant to point out that it is highly unpredictable as to whether the results obtained with uterine tissue samples could be extrapolated to other sample types and particularly blood.  In general, miRNA expression is cell/tissue type specific. For example, the prior art of Liang (BMC Genomics 2007 8:166 pages 1-20) teaches that they provided expression data of 345 miRNAs in 40 normal tissues, which identified universally expressed miRNAs and several groups of miRNAs expressed exclusively or preferentially in certain tissue types (abstract).  Liang teaches that they identified miRNAs that were expressed in specific tissues with minimal or no expression in other tissues. They were also able to identify miRNAs with moderate to high expression in all tissues examined except for certain organs that had much lower or no expression at all (page 13, col 2). Liang teaches that the study provided an opportunity to revisit and confirm the tissue specific miRNAs previously reported in literature.  In the instant case the inventors only measured the miRNAs in uterine tissue samples of subjects with uterine leiomyoma.  There is no analysis of the miRNAs in blood samples or any other type of sample from the subjects with uterine leiomyoma.  In the absence of evidence to the contrary it is highly unpredictable if the downregulation of miR-29a, miR-29b, and miR-29c in uterine tissue samples will also occur in a representative number of additional types of biological samples and that such changes will be correlated with uterine leiomyoma.   Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to diagnose uterine leiomyoma by measuring the level of any miRNA in any type of biological sample. 
In order to practice the breadth of the claimed invention one of skill in the art would first have to identify a representative number of different miRNAs that are correlated with uterine leiomyoma or endometrial cavity distorting uterine leiomyoma.   Then additional experimentation would need to be conducted to determine if the identified miRNAs are also downregulated in  a representative number of different sample types from human subjects with uterine leiomyoma. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 2, 6-9, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2004/0023910 Pub 2/5/2004) in view of Marsh (Fertil Steril 2016 September 1; 106(3): 766-722).
Regarding Claim 1 Zhang teaches a method for detecting the presence of uterine leiomyomas. The method comprises comparing the level of Cyr61 mRNA from a suspect uterine leiomyoma tissue to the level of Cyr61 mRNA from normal myometrium tissue. Zhang teaches that a lower level of Cyr61 mRNA in the suspect uterine leiomyoma tissue compared to the normal myometrium tissue indicates the presence of uterine leiomyoma (paras 0014, 0133).  Zhang teaches that leiomyomas are the most common tumors of the reproductive tract afflicting women between the ages of 30-55 years (para 0003). Zhang further discloses various methods for measuring Cyr61 mRNA levels such as RT-PCR (paras 0134, 0136). Finally Zhang teaches treating leiomyoma by administering an amount of a compound effective to stimulate the synthesis of mRNA encoding Cyr61, the translation of Cyr61 mRNA, the expression of Cyr61, or the activity of Cyr61 protein (paras 0017). Thus Zhang teaches a method comprising the steps of measuring a RNA level in a biological sample (suspect uterine leiomyoma) from a subject; comparing the RNA level in the biological sample with a RNA  level in a normal control group (normal myometrium tissue); and administering a therapeutic agent for uterine leiomyoma (a compound that modulates Cyr61) to the subject when the RNA  level in the biological sample is downregulated, as compared with the RNA level in the normal control group. Anyone who has a uterus is being interpreted as having a likelihood of developing uterine leiomyoma.
Regarding Claim 2 Zhang teaches a method for detecting the presence of uterine leiomyomas. The method comprises comparing the level of Cyr61 mRNA from a suspect uterine leiomyoma tissue to the level of Cyr61 mRNA from normal myometrium tissue. Zhang teaches that a lower level of Cyr61 mRNA in the suspect uterine leiomyoma tissue compared to the normal myometrium tissue indicates the presence of uterine leiomyoma (paras 0014, 0133).  Thus Zhang teaches a step of determining that the subject has uterine leiomyoma, when the RNA level in the biological sample from the subject is downregulated, as compared with the RNA level of the normal control group. 
Regarding Claims 6 and 7 Zhang discloses various methods for measuring Cyr61 mRNA levels such as RT-PCR (paras 0134, 0136). Thus Zhang teaches a method wherein the measuring of the RNA levels is performed by using an agent (the primers and probes used for RT-PCR) capable of detecting the RNA level, wherein the agent is a pair or primers or a probe that binds to the RNA. 
Regarding Claim 12 Zhang teaches that a sample refers to a biological material which can be tested for the presence of Cyr61 nucleic acids.  Zhang teaches the sample can be blood (para 0033). 
Zhang does not teach a method wherein the RNA is a microRNA (clm 1). Zhang does not teach a method wherein the microRNA is selected from miRNA-29a, miRNA-29b, and miRNA-29c (clm 8). Zhang does not teach a method wherein the microRNA is miRNA-29c (clm 9). 
However Marsh teaches that they conducted a study to determine the expression and function of the microRNA-29 family (miR-29a, 29b, and 29c) in human leiomyoma and myometrium.  Marsh teaches that they compared the expression of the miRNA-29 family members in vivo in leiomyoma versus myometrium.  Marsh teaches that members of the miR-29 family are all down regulated in leiomyoma versus myometrium in vivo (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by measuring a member of the miRNA-29 family to diagnose uterine leiomyoma as suggested by Marsh.  In the instant case Zhang teaches that Cyr61 is biomarker that is downregulated in leiomyoma. Marsh teaches that the members of the miR-29 family are biomarkers that are down regulated in leiomyoma. Because both references teach biomarkers for leiomyoma, it would have been obvious to one skilled in the art to substitute one biomarker for uterine leiomyoma (Cyr61) for another (miR-29a, 29b, or 29c) to achieve the predictable result of being able to diagnose leiomyoma when the biomarker is downregulated in comparison to a normal control 
Regarding Claim 17 Zhang teaches a method for detecting the presence of uterine leiomyomas. The method comprises comparing the level of Cyr61 mRNA from a suspect uterine leiomyoma tissue to the level of Cyr61 mRNA from normal myometrium tissue. Zhang teaches that a lower level of Cyr61 mRNA in the suspect uterine leiomyoma tissue compared to the normal myometrium tissue indicates the presence of uterine leiomyoma (paras 0014, 0133).  Zhang teaches that leiomyomas are the most common tumors of the reproductive tract afflicting women between the ages of 30-55 years (para 0003). Zhang further discloses various methods for measuring Cyr61 mRNA levels such as RT-PCR (para 0136). Thus Zhang teaches a method of diagnosing uterine leiomyoma, the method comprising the steps of measuring an RNA level in a biological sample (suspected uterine leiomyoma tissue) from a subject and determining that the subject has uterine leiomyoma, when the RNA level is downregulated, as compared with the RNA level in a normal control group (normal myometrium tissue). Anyone who has a uterus is being interpreted as having a likelihood of developing uterine leiomyoma. 
Zhang does not teach a method wherein the RNA is a microRNA (clm 17). Zhang does not teach a method wherein the microRNA is miRNA-29c (clm 19). 
However Marsh teaches that they conducted a study to determine the expression and function of the microRNA-29 family (miR-29a, 29b, and 29c) in human leiomyoma and myometrium.  Marsh teaches that they compared the expression of the miRNA-29 family members in vivo in leiomyoma versus myometrium.  Marsh teaches that members of the miR-29 family are all down regulated in leiomyoma versus myometrium in vivo (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by measuring a member of the miRNA-29 family to diagnose uterine leiomyoma as suggested by Marsh.  In the instant case Zhang teaches that Cyr61 is biomarker that is downregulated in leiomyoma. Marsh teaches that the members of the miR-29 family are biomarkers that are down regulated in leiomyoma. Because both references teach biomarkers for leiomyoma, it would have been obvious to one skilled in the art to substitute one biomarker for uterine leiomyoma (Cyr61) for another (miR-29a, 29b, or 29c) to achieve the predictable result of being able to diagnose leiomyoma when the biomarker is downregulated in comparison to a normal control. 

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2004/0023910 Pub 2/5/2004) in view of Marsh (Fertil Steril 2016 September 1; 106(3): 766-722) as applied to claims 1 and 9 above and in further view of Mullinax (US 2008/0182239 Pub 7/31/2008). 
	The teachings of Zhang and Marsh are presented above. 
	The combined references do not teach a method wherein miRNA-29c consists of SEQ ID NO: 4 (clm 10).
	However Mullinax discloses the RNA nucleotide sequence of miR-29c (see Table 2, SEQ ID NO: 23). Below is an alignment between SEQ ID NO: 4 of the instant application (the DNA nucleotide sequence of miR-29c) and SEQ ID NO: 23.  

    PNG
    media_image1.png
    102
    420
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang and Marsh by detecting the miRNA-29c sequence that consists of SEQ ID NO: 4.  As demonstrated by Mullinax the RNA nucleotide sequence of miR-29c (SEQ ID NO: 23) was known in the art and the skilled artisan would have recognized SEQ ID NO: 4 as being the DNA equivalent of SEQ ID NO: 23.  Because both sequences are miR-29c sequences, it would have been obvious to one skilled in the art to substitute one sequence (SEQ ID NO: 23-the RNA sequence of miR-29c) for the other (SEQ ID NO: 4-the DNA sequence of miR-29c) to achieve the predictable result of being able to detect the expression level of miR-29c in a sample. 


12.	Claims 1-10, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2004/0023910 Pub 2/5/2004) in view of Kim (International Journal of Molecular Sciences 8/25/2018, 19, 2524). 
  Regarding Claim 1 Zhang teaches a method for detecting the presence of uterine leiomyomas. The method comprises comparing the level of Cyr61 mRNA from a suspect uterine leiomyoma tissue to the level of Cyr61 mRNA from normal myometrium tissue. Zhang teaches that a lower level of Cyr61 mRNA in the suspect uterine leiomyoma tissue compared to the normal myometrium tissue indicates the presence of uterine leiomyoma (paras 0014, 0133).  Zhang teaches that leiomyomas are the most common tumors of the reproductive tract afflicting women between the ages of 30-55 years (para 0003). Zhang further discloses various methods for measuring Cyr61 mRNA levels such as RT-PCR (paras 0134, 0136). Finally Zhang teaches treating leiomyoma by administering an amount of a compound effective to stimulate the synthesis of mRNA encoding Cyr61, the translation of Cyr61 mRNA, the expression of Cyr61, or the activity of Cyr61 protein (paras 0017). Thus Zhang teaches a method comprising the steps of measuring a RNA level in a biological sample (suspect uterine leiomyoma) from a subject; comparing the RNA level in the biological sample with a RNA  level in a normal control group (normal myometrium tissue); and administering a therapeutic agent for uterine leiomyoma (a compound that modulates Cyr61) to the subject when the RNA  level in the biological sample is downregulated, as compared with the RNA level in the normal control group. Anyone who has a uterus is being interpreted as having a likelihood of developing uterine leiomyoma.
Regarding Claim 2 Zhang teaches a method for detecting the presence of uterine leiomyomas. The method comprises comparing the level of Cyr61 mRNA from a suspect uterine leiomyoma tissue to the level of Cyr61 mRNA from normal myometrium tissue. Zhang teaches that a lower level of Cyr61 mRNA in the suspect uterine leiomyoma tissue compared to the normal myometrium tissue indicates the presence of uterine leiomyoma (paras 0014, 0133).  Thus Zhang teaches a step of determining that the subject has uterine leiomyoma, when the RNA level in the biological sample from the subject is downregulated, as compared with the RNA level of the normal control group. 
Regarding Claims 6 and 7 Zhang discloses various methods for measuring Cyr61 mRNA levels such as RT-PCR (paras 0134, 0136). Thus Zhang teaches a method wherein the measuring of the RNA levels is performed by using an agent (the primers and probes used for RT-PCR) capable of detecting the RNA level, wherein the agent is a pair or primers or a probe that binds to the RNA. 
Regarding Claim 12 Zhang teaches that a sample refers to a biological material which can be tested for the presence of Cyr61 nucleic acids.  Zhang teaches the sample can be blood (para 0033). 
Zhang does not teach a method wherein the RNA is a microRNA (clm 1). Zhang does not teach a method wherein determining that the subject has uterine leiomyoma comprises predicting the presence and prognosis of endometrial cavity distortion (clm 3). Zhang does not teach a method wherein the uterine leiomyoma is endometrial cavity-distorting uterine leiomyoma (clm 4). Zhang does not teach a method wherein when the microRNA expression level in the biological sample from the subject is downregulated, as compared with the microRNA expression level of the normal control group, the subject is diagnosed as uterine leiomyoma having endometrial cavity distortion or uterine leiomyoma having a likelihood of developing endometrial cavity distortion (clm 5). Zhang does not teach a method wherein the microRNA is selected from miRNA-29a, miRNA-29b, and miRNA-29c (clm 8). Zhang does not teach a method wherein the microRNA is miRNA-29c (clm 9). Zhang does not teach a method wherein miRNA-29c consists of SEQ ID NO: 4 (clm 10).
However Kim teaches they conducted a study to compare the miRNA expression profile of uterine leiomyoma (UL) with endometrial cavity distortion (ECDL) and endometrial cavity non-distortion (ECNDL). Kim teaches tissue samples from UL and their corresponding normal uterine myometrial (UM) tissues (matched) from patients with ECDL (15) and ECNDL (11) were obtained. Kim teaches that the levels of miR-29a, 29b, and 29c were measured using qRT-PCR.  Kim teaches that  miR-29a, 29b, and 29c levels were downregulated in UL cells compared to those in UM cells. Kim further teaches that miR-29c was downregulated in ECDL cells compared to ECNDL cells (abstract).  Finally Kim teaches the sequence of miR-29c (Table 3).  This sequence is 100% identical to SEQ ID NO: 4 of the instant application. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by measuring a member of the miRNA-29 family to diagnose uterine leiomyoma as suggested by Kim.  In the instant case Zhang teaches that Cyr61 is biomarker that is downregulated in leiomyoma. Kim teaches that the members of the miR-29 family are biomarkers that are down regulated in leiomyoma. Because both references teach biomarkers for leiomyoma, it would have been obvious to one skilled in the art to substitute one biomarker for uterine leiomyoma (Cyr61) for another (miR-29a, 29b, or 29c) to achieve the predictable result of being able to diagnose leiomyoma when the biomarker is downregulated in comparison to a normal control. Further it would have been obvious to one of ordinary skill in the art to have modified the method of Zhang by measuring miR-29c to diagnose uterine leiomyoma with endometrial cavity distortion.  In the instant case Kim teaches that miR-29c is downregulated in leiomyoma with endometrial cavity distortion compared to leiomyoma without endometrial cavity distortion.  Thus one of skill in the art would have been motivated to use miR-29c to diagnose leiomyoma with endometrial cavity distortion for the benefit of being able to identify women with altered uterine receptivity due to ECDL (abstract).   
Regarding Claim 17 Zhang teaches a method for detecting the presence of uterine leiomyomas. The method comprises comparing the level of Cyr61 mRNA from a suspect uterine leiomyoma tissue to the level of Cyr61 mRNA from normal myometrium tissue. Zhang teaches that a lower level of Cyr61 mRNA in the suspect uterine leiomyoma tissue compared to the normal myometrium tissue indicates the presence of uterine leiomyoma (paras 0014, 0133).  Zhang teaches that leiomyomas are the most common tumors of the reproductive tract afflicting women between the ages of 30-55 years (para 0003). Zhang further discloses various methods for measuring Cyr61 mRNA levels such as RT-PCR (para 0136). Thus Zhang teaches a method of diagnosing uterine leiomyoma, the method comprising the steps of measuring an RNA level in a biological sample (suspected uterine leiomyoma tissue) from a subject and determining that the subject has uterine leiomyoma, when the RNA level is downregulated, as compared with the RNA level in a normal control group (normal myometrium tissue). Anyone who has a uterus is being interpreted as having a likelihood of developing uterine leiomyoma since leiomyomas are the most common tumors of the reproductive tract afflicting women between the ages of 30-55 years. 
Zhang does not teach a method wherein the RNA is a microRNA (clm 17). Zhang does not teach a method wherein the uterine leiomyoma is endometrial cavity distorting uterine leiomyoma (clm 18). Zhang does not teach a method wherein the microRNA is miRNA-29c (clm 19). 
However Kim teaches they conducted a study to compare the miRNA expression profile of uterine leiomyoma (UL) with endometrial cavity distortion (ECDL) and endometrial cavity non-distortion (ECNDL). Kim teaches tissue samples from UL and their corresponding normal uterine myometrial (UM) tissues (matched) from patients with ECDL (15) and ECNDL (11) were obtained. Kim teaches that the levels of miR-29a, 29b, and 29c were measured using qRT-PCR.  Kim teaches that  miR-29a, 29b, and 29c levels were downregulated in UL cells compared to those in UM cells. Kim further teaches that miR-29c was downregulated in ECDL cells compared to ECNDL cells (abstract).  Finally Kim teaches the sequence of miR-29c (Table 3).  This sequence is 100% identical to SEQ ID NO: 4 of the instant application. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by measuring a member of the miRNA-29 family to diagnose uterine leiomyoma as suggested by Kim.  In the instant case Zhang teaches that Cyr61 is biomarker that is downregulated in leiomyoma. Kim teaches that the members of the miR-29 family are biomarkers that are down regulated in leiomyoma. Because both references teach biomarkers for leiomyoma, it would have been obvious to one skilled in the art to substitute one biomarker for uterine leiomyoma (Cyr61) for another (miR-29a, 29b, or 29c) to achieve the predictable result of being able to diagnose leiomyoma when the biomarker is downregulated in comparison to a normal control. Further it would have been obvious to one of ordinary skill in the art to have modified the method of Zhang by measuring miR-29c to diagnose uterine leiomyoma with endometrial cavity distortion.  In the instant case Kim teaches that miR-29c is downregulated in leiomyoma with endometrial cavity distortion compared to leiomyoma without endometrial cavity distortion.  Thus one of skill in the art would have been motivated to use miR-29c to diagnose leiomyoma with endometrial cavity distortion for the benefit of being able to identify women with altered uterine receptivity due to ECDL (abstract).   

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634